In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-14-00021-CR
                                 ________________________

                           JONATHAN ELI DRIZZLE, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 108TH District Court
                                     Potter County, Texas
             Trial Court No. 67,007-E; Honorable Douglas R. Woodburn, Presiding


                                           August 22, 2014

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant, Jonathan Eli Drizzle, appeals his conviction for the offense of forgery.1

Following a bench trial, he was sentenced to a term of confinement of twelve months in

a state jail facility. By a single issue, Drizzle contends the evidence is legally insufficient

to establish an essential element of the charged offense. We affirm.


       1
            TEX. PENAL CODE ANN. § 32.21(b) (West 2011). As charged, an offense under this section is a
state jail felony. See id. at § 32.21(d).
      BACKGROUND


      On March 29, 2013, Appellant answered the door at the house of a friend, Myia

Staff, and handed a pizza deliveryman a check written on the account of Robert and

Beverly Curtis. The check, which bore a driver’s license number which later proved to

be fictitious, was purportedly signed by Mr. Curtis. When the pizza deliveryman would

not accept the check, Appellant told him the check was not his and asked him to return

it. Taking the check with him, Appellant went to his father’s residence to get some cash

but was unable to obtain sufficient funds. The deliveryman took the pizzas back to the

pizza shop and called the telephone number printed on the check. He eventually spoke

with Mrs. Curtis, who told him she did not live at the delivery address and had not

ordered any pizzas. The deliveryman then called the police.


      Leaving the check in question at his father’s residence, Appellant returned to his

friend’s house where he observed Myia write a check and use it to pay for pizzas from

another pizza restaurant. When the police arrived at the residence, the occupants were

still eating that pizza. When asked by the police if earlier that evening he had tried to

pass a check to purchase pizza, Appellant originally stated that “Charlene” had given

him a check to use to purchase pizza, but she had subsequently left to go shopping.

After being questioned further by the police, Appellant admitted he had ordered the

pizzas and had given the deliveryman the check that was refused.


      Appellant first claimed he threw the check away but later admitted that it was at

his father’s residence.   The officers accompanied Appellant back to that residence

where they recovered the check hidden underneath a chair in a back bedroom. One of


                                           2
the officers, Officer Kidd, testified Appellant appeared nervous during his questioning.

According to the officer’s testimony, Appellant originally told the investigating officers

Myia was not involved; however, he later admitted he was lying about receiving the

check from Charlene and that he had, in fact, found the check on the counter beside the

door at Myia’s house and had assumed it was from her.


       ANALYSIS


       Appellant contends the evidence is insufficient to establish he knew the check in

question was forged.     He contends the only possible evidence giving rise to an

inference of knowledge, the apparent falsehoods he told to the investigating officers,

were merely transparent attempts to protect Myia and, therefore, insufficient evidence to

support a finding he knew the check was forged. He argues that a lack of knowledge of

the forgery entails a lack of intent to defraud or harm, thereby negating an essential

element of the charged offense.


       To determine whether evidence is sufficient to support a conviction, a reviewing

court views all the evidence in the light most favorable to the verdict to decide whether

any rational trier of fact could have found the essential elements of the offense beyond

a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L.

Ed. 2d 560 (1979); Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010). This

requires the reviewing court to defer to the factfinder’s credibility and weight

determinations because the factfinder (in this case the trial court) is the "sole judge" of

the credibility of witnesses and the weight to be given their testimony. Jackson, 443
U.S. at 319; Brooks, 323 S.W.3d at 899. Additionally, a reviewing court determines


                                            3
whether the necessary inferences are reasonable based upon the combined and

cumulative force of all the evidence when viewed in the light most favorable to the

verdict. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007) (citing Hooper v.

State, 214 S.W.3d 9, 16-17 (Tex. Crim. App. 2007)).           When the record supports

conflicting inferences, a reviewing court must presume the factfinder resolved the

conflicts in favor of the prosecution and defer to that determination. See Jackson, 443
U.S. at 326. Evidence is insufficient under this standard of review if, based on all the

evidence, a reasonably-minded factfinder must necessarily entertain a reasonable

doubt of the defendant’s guilt. Id. at 319.


       It is not necessary that the evidence directly prove the guilt of the accused as

circumstantial evidence is as probative as direct evidence in establishing the guilt of an

actor. Hooper, 214 S.W.3d at 13. Furthermore, circumstantial evidence alone can be

sufficient to establish guilt. Id. Therefore, under the Jackson evidentiary sufficiency

test, we permit a factfinder to “draw reasonable inferences as long as each inference is

supported by the evidence presented at trial,” and it is not “based on mere speculation

or factually unsupported inferences or presumptions.” Id. at 15. In judging whether a

given inference is reasonable, we should adhere to that standard and “determine

whether the necessary inferences are reasonable based upon the combined and

cumulative force of all the evidence when viewed in the light most favorable to the

verdict.” Id. at 16-17.


       Under the indictment in this case, in order to sustain a conviction for forgery, the

evidence must demonstrate that: (1) Appellant, (2) with intent to harm or defraud

another, (3) possessed, (4) with intent to pass, (5) a forged writing (to-wit: a check that

                                              4
had been altered so that it purported to be the act of another who did not authorize that

act), (6) knowing such writing to be forged. Appellant contends he did not know the

check was forged and, therefore, could not have had the requisite intent to harm or

defraud another.


      Here, ample evidence supports a finding Appellant presented a forged check to

the pizza deliveryman under suspicious circumstances. The check was drawn on the

account of someone totally unknown to either Appellant or the other occupants of the

residence where the pizza was delivered. When the check was refused, Appellant

admitted that it was not his check but then demanded it back and proceeded to attempt

to cover the pizza charge with funds from his residence rather than seeking an

explanation from the other occupants at the delivery address.            When ultimately

confronted by the police, he originally ascribed “Charlene” as the source of the check

but later admitted that he assumed it was from Myia because he found it on the counter

at her residence. Initially, Appellant maintained that the check was destroyed but later

retrieved it from underneath a chair in his bedroom at his father’s residence. Officers

further described Appellant’s demeanor during this exchange as being nervous. Each

of these facts is circumstantial evidence presented at trial from which a reasonable

factfinder could infer Appellant knew the check in question was forged, giving rise to an

inference supporting the culpable mental state of “intent to defraud or harm” another.

Huntley v. State, 4 S.W.3d 813, 814 (Tex. App.—Houston [1st Dist.], pet. ref’d).


      Based on the evidence in this case, we find a rational factfinder could have found

the essential elements of the offense beyond a reasonable doubt. Accordingly, we find

the evidence to be sufficient, and we overrule Appellant’s sole issue.

                                            5
      CONCLUSION


      The judgment of the trial court is affirmed.




                                                     Patrick A. Pirtle
                                                         Justice

Do not publish.




                                            6